Citation Nr: 1234390	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for generalized anxiety disorder.

3.  Entitlement to service connection for an acquired psychiatric disability to include mental health and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision the RO reopened the previously denied claims for PTSD and generalized anxiety disorder because new and material evidence had been submitted and denied the claims on the merits.  However, the requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, those issues are captioned as above.

The Board notes that the Veteran's September 2009 claim specifically states that he is seeking entitlement to service connection for a mental health disorder (previously claimed as a psychiatric disorder).  As such, his claim is consider as a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disorders that arise from the same symptoms).  The Board notes that the Veteran's mental health disorders have been claimed as an acquired psychiatric condition to include mental health and depression, PTSD, and generalized anxiety disorder.  The record shows that the Veteran has been assessed with anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  While these psychiatric disorders have been stated (separately) as noted in the Issues section above, under governing caselaw, the Board has consolidated the issues and have recharacterized them as one of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD, as will be further discussed in the remand portion of this decision.   

The issue of an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in February 1992, a claim of entitlement to service connection for a psychiatric disorder (to include PTSD and generalized anxiety disorder) was denied; the Veteran did not file a timely notice of disagreement to the rating decision, nor did he submit new and material evidence in connection with the claim within a year of the rating decision.  

2.  Certain evidence received since the February 1992 rating decision is new and relates to unestablished facts necessary to substantiate the underlying claim of entitlement to service connection for a psychiatric disorder (to include PTSD and generalized anxiety disorder).  


CONCLUSIONS OF LAW

1.  The February 1992 rating decision denying service connection for a psychiatric disorder (to include PTSD and generalized anxiety disorder) is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the February 1992 rating decision, and the Veteran's claim of entitlement to service connection for a psychiatric disorder (to include PTSD and generalized anxiety disorder) has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In October 1991, the Veteran filed a claim for service connection for a psychiatric disorder, to include PTSD and generalized anxiety disorder.  That claim was denied in February 1992 (with the Veteran notified of the decision in March 1992).  He did not initiate an appeal to the determination by filing a timely notice of disagreement.  Nor was any new and material evidence received in a timely manner to be considered as having been filed in connection with the claim under 38 C.F.R. § 3.156(b).  Therefore, that decision became final.  38 U.S.C.A. § 7105(c).  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In September 2009, the Veteran submitted a request to reopen the claims of entitlement to service connection for PTSD and generalized anxiety disorder.  In a January 2010 rating decision, the RO reopened the claims and denied them on the merits.  Inasmuch as the Board is not bound by the RO's determinations, it must nevertheless consider whether new and material evidence has been received to reopen the claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

It appears that the prior final denial was made on the basis that there had been no confirmation of the occurrence of a psychiatric disorder during the Veteran's military service.  Since that time, the Veteran has submitted new evidence including an October 2009 statement from a VA social worker indicating that the Veteran was diagnosed with anxiety disorder and dysthymic disorder, which are believed to be at least partially caused or influenced from his combat experience.

After reviewing the evidence received since the most recent prior final decision of February 1992, the Board believes that certain items of such evidence can be viewed as new and material.  The Veteran's statements concerning details and facts of his claimed in-service stressors, as well as the statement by a VA social worker, are presumed to be credible, and are material to an unestablished fact necessary to substantiate the claims.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Under the low threshold guidance offered by the Court in Shade, the Board finds that new and material evidence has been received to reopen the claims.  

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand portion of this decision.  


ORDER

The Veteran's claim of entitlement to service connection for PTSD has been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.  

The Veteran's claim of entitlement to service connection for generalized anxiety disorder has been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.  



REMAND

As noted above, the Veteran's psychiatric claims have been recharacterized as one of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD, and as such, further development is necessary.

In his October 2009 VA application for compensation, the Veteran indicated that he received mental health treatment at Minneapolis VA Medical Center (VAMC) beginning 2005.  VA treatment records from 2005 from the Minneapolis VAMC have not been associated with the claims file.  As VA medical records are constructively of record and must be obtained, the RO should obtain such records. See  38 C.F.R. § 3.159; Bell v. Derwinski,  2 Vet. App. 611 (1992).

In January 2010 the Veteran had a VA compensation examination for PTSD.  The psychological testing did not indicate a diagnosis of PTSD.  However, the Veteran did meet the criteria for diagnoses of anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  The Veteran's representative contends, as explained in the August 2011 informal hearing presentation, that the January 2010 VA examination report is inadequate because the examiner focused the evaluation on PTSD and did not fully address the issue of an acquired psychiatric disorder, and rendered diagnoses of anxiety disorder and depressive disorder without an opinion of the relationships of these disorders to service.  The Board agrees.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In addition, VA examiner in January 2010 noted that the Veteran met three of the six diagnostic criteria required for PTSD, and therefore he did not fully meet the criteria for a diagnosis of PTSD.  In rendering the PTSD assessment, it is unclear whether the examiner adequately considered relevant evidence of record.  The record shows the Veteran was treated at the VAMC posttraumatic stress recovery team in the early 1990's.  He provided in-service stressors from his experiences in Vietnam, which VA conceded based on his engaging in combat in service.  A January 1992 VA examination highlighted the Veteran's in-service stressors and PTSD symptoms and diagnosed mild generalized anxiety disorder with possible depressive features.  The Board is of the opinion that the Veteran should again undergo PTSD psychological testing and the examiner, after review of all relevant evidence and interview of the Veteran, should clearly report whether a medical diagnosis of PTSD is warranted under DSM IV criteria.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to mental health treatment from the appropriate VAMC, including the Minneapolis VAMC (to include any records from the posttraumatic stress recovery team) from 2005 to the present.  

2. The Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted by VA to determine if the Veteran suffers from an acquired psychiatric disorder, including PTSD, generalized anxiety disorder, and depressive disorder, as a result of the claimed stressors.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  PTSD psychological testing should be accomplished.

The examiner should clearly report whether a medical diagnosis of PTSD is warranted under DSM IV criteria.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that PTSD is causally related to an in-service stressor, to include the Veteran treating severely injured men and children while serving as a combat medic, having his life saved by a Viet Ranger after his patrol was ambushed, and driving a dead soldier's body in a jeep to his bereaved family; and whether the Veteran's symptoms are related to the claimed stressor(s).

The examiner should clearly report whether a medical diagnosis of an acquired psychiatric disability other than PTSD is warranted under DSM IV criteria.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disability is causally related to the Veteran's military service.  

A detailed rationale should be furnished for all opinions. 

3. In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible), and that the above questions have been clearly answered and a rationale furnished for all opinions, in compliance with this Remand.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue under a merits analysis.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental 
statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


